Citation Nr: 1608871	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for bilateral hearing loss prior to April 1, 2011, and an initial rating higher than 40 percent thereafter.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a gallbladder condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a stomach ulcer, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a leg injury.

7.  Entitlement to service connection for a ruptured intestine.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for coronary artery disease.

10.  Entitlement to service connection for a foot injury.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted service connection for bilateral hearing loss and assigned a 20 percent rating effective from January 30, 2009.  The RO also declined to reopen a previously denied claim for service connection for a gallbladder condition and a stomach ulcer, and denied the Veteran's remaining claims for service connection.

In a February 2012 rating decision, the RO increased the initial rating for bilateral hearing loss to 40 percent effective from April 1, 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record.

The issue of entitlement to service connection for a knee condition has been raised by the record during the Veteran's November 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating higher than 20 percent for bilateral hearing loss prior to April 1, 2011, and an initial rating higher than 40 percent thereafter, as well as the issue of entitlement to service connection for a gallbladder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his November 2015 Board hearing, the Veteran withdrew his claims for service connection for service connection for a foot injury, leg injury, ruptured intestine, hypertension, coronary artery disease, stomach ulcer, and his claim for a TDIU.

2.  The Veteran did not appeal an April 1947 rating decision which denied service connection for a gallbladder disability, but evidence received since that decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current low back disability is not etiologically related to service.

4.  The Veteran's current bilateral hip disability is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claims for service connection for a foot injury, leg injury, ruptured intestine, hypertension, coronary artery disease, a petition to reopen a service connection claim for a stomach ulcer, and the claim for a TDIU. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 1947 rating decision denying service connection for a gallbladder disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a) , 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his November 2015 hearing that he wished to withdraw his appeals regarding claims for service connection for a foot injury, leg injury, ruptured intestine, hypertension, coronary artery disease, and the claim for a TDIU.  See Hearing Transcript at 2-3.  He later withdrew his petition to reopen a claim for service connection for a stomach ulcer.  Id. at 22.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.

II.  The Duties to Notify and Assist

Initially, the Board notes that the Veteran's claim for service connection for a gallbladder disability is being reopened, which represents a full grant of the benefit being decided on appeal.  Therefore, any error in notifying or assisting the Veteran with that part of his claim was not prejudicial.

With respect to the remaining claims on appeal, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.

Notably, the Veteran was not provided with VA examinations in connection with his claims.  However, the Board finds that the evidence, which does not reflect credible evidence that an injury or disease was incurred in service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service). 

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 . 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's claim for service connection for a gallbladder disability was initially denied in an April 1947 rating decision.  The basis of the denial was that the evidence did not show current gallbladder disease or a disease in service.

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran testified that he underwent a cholecystectomy in 1988, and private treatment records dated September 2006 reflect that his gallbladder has been removed.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it related to the previously unestablished element of whether the Veteran has a current gallbladder disability.  The Board notes that even nonsymptomatic removal of the gallbladder is recognized by VA as a disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7318.

When viewed with the previous evidence of record, this evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim. As such, new and material evidence has been received, and reopening the claim is warranted.

As discussed below, however, additional development is necessary prior to adjudicating the claim on the merits.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed under 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Veteran is seeking service connection for a low back disability and bilateral hip disability.  

In this case, the Veteran's records reflect diagnoses of left hip osteoarthritis (March 2015 VA treatment records), right hip osteoarthritis status post hip replacement (November 2007 private treatment records), and lumbar spine degenerative joint disease (March 2015 VA treatment records).  Therefore, element (1) of service connection, a current disability, has been met for the low back and bilateral hips.  Arthritis is a chronic condition under 38 C.F.R. § 3.309(a).

With respect to element (2), an in-service incurrence of a disease or injury, the Veteran contends that he was involved in a car accident in service.  He testified that, in early 1946, he was in a truck which hit a log along the roadway.  The sudden stop caused him to slam against the cab of the truck.  He felt pain in his back and hip areas.  He testified that he reported the accident to his squad leader but that no further action was taken.  He stated that he had lived with the pain of these injuries ever since.  Hearing Transcript at 5.  He reported a general history of a car accident during basic training in VA treatment records dated July 2014.

While the Board has considered the Veteran's testimony, his service treatment records are negative for any complaints, treatment, or diagnoses relating to the low back or hips.  His January 1946 enlistment examination and January 1947 separation examination were both normal.  A notation from March 1946 also noted the muscular system as being normal.

In addition, while the Veteran testified that he received no treatment after this accident, his service records do reflect treatment for other conditions, including pneumonia, an epigastric hernia, and sleeping trouble diagnosed as anxiety neurosis.  The Veteran also filed his initial claim for service-connected disability benefits in March 1947, indicating he was aware that such benefits were available for conditions incurred in service, without reporting or claiming a back or hip condition.  Both the complaints in service and the conditions initially claimed for service connection strongly suggest that the Veteran was reporting all of his health-related issues at the time, which did not include the low back or hips.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Moreover, the earliest documented treatment for either condition is a complaint of chronic low back pain in May 2000, approximately 53 years after the Veteran's period of service.  This, too, weighs against the Veteran's claim that he sustained back and hip injuries in service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when a veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999) (VA may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the absence of any documented findings in service, the absence of any low back or hip claim in March 1947, and the absence of any documented treatment until 53 years after discharge, when viewed collectively, is of greater probative value than the Veteran's recent statements asserting low back and hip injuries in service or a continuity of symptoms associated with such injuries since service.

To the extent that the Veteran has asserted his hip disability is secondary to his low back, the low back is not a service-connected disability, and therefore service connection for the bilateral hips on a secondary basis is also not warranted.  38 C.F.R. § 3.310.

The preponderance of the evidence is against finding that the Veteran has a low back disability or bilateral hip disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.



ORDER

The appeal for service connection for a foot injury is dismissed.

The appeal for service connection for a leg injury is dismissed.

The appeal for service connection for a ruptured intestine is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for coronary artery disease is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for a stomach ulcer is dismissed.

The appeal for a TDIU is dismissed.

The claim for service connection for a gallbladder disability is reopened; the appeal is granted to this extent only.

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.


REMAND

With respect to the Veteran's claim for a higher initial rating for hearing loss, additional development is necessary.  In a November 2015 statement, the Veteran asserted that his hearing loss had worsened and he requested a new examination.  The most recent evidence addressing the severity of the Veteran's hearing loss is an April 2011 VA examination.  Therefore, he should be afforded a new examination to assess the current severity of his service-connected hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As his claim is being remanded, his most recent VA treatment records should be obtained and associated with the claims file.  

With respect to his reopened claim for service connection for a gallbladder condition, the Veteran suggested during his hearing that the condition may be associated with his service-connected epigastric hernia.  See 38 C.F.R. § 3.310.  Therefore, he should be afforded an examination to determine the relationship, if any, between his gallbladder removal and his epigastric hernia.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records for the period from March 2015 through the present and associate them with the claims file.  All efforts to obtain these records, as well as any negative responses to the request, should be documented in the claims file.  If the records cannot be obtained, notify the Veteran.

2.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  Notify the Veteran of the date and time of the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA compensation examination with an appropriate examiner concerning his gallbladder removal.  The claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his gallbladder condition.  Following completion of the examination and review of the claims file, the following questions should be addressed:

 a) Are there any diagnosed conditions associated with the removal of the Veteran's gallbladder?

 b) For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected epigastric hernia?

 c) For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected epigastric hernia?

 d) Is it at least as likely as not (50 percent or greater probability) that the removal of the Veteran's gallbladder was caused by the service-connected epigastric hernia?

 e) Is it at least as likely as not (50 percent or greater probability) that any symptoms associated with the removal of the Veteran's gallbladder are aggravated by the service-connected epigastric hernia?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

4.  After completing the requested actions, and any additional notification or development deemed warranted, readjudicate the claims for an increased initial rating for hearing loss and service connection for a gallbladder disability in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


